Citation Nr: 1205301	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-06 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for ocular hypertension (previously identified as an eye disability).

2.  Entitlement to service connection for bilateral hearing loss, to include as a result of exposure to Agent Orange.

3.  Entitlement to service connection for sleep apnea, to include as a result of exposure to Agent Orange.

4.  Entitlement to service connection for bilateral knee disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2006 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During the pendency of the appeal, the Veteran perfected his appeal for service connection for a kidney disorder.  However, the RO granted service connection for this disability in an April 2011 rating decision and the issue no longer remains in appellate status.  

The issues of entitlement to service connection for bilateral hearing loss, sleep apnea, bilateral knee and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  A May 2004 rating decision denied service connection for ocular hypertension, claimed as an eye disability, because there was no evidence of this disability in service and no evidence etiologically relating it to the Veteran's service or to his service-connected disability.  The Veteran did not appeal the adverse determination.

3.  The evidence received since the May 2004 rating decision is either cumulative or redundant; by itself or in conjunction with previously considered evidence, it does not relate to an unestablished fact necessary to substantiate the claim for service connection for ocular hypertension.

4.  The Veteran's service-connected disabilities are diabetes mellitus (DM), rated as 40 percent disabling; diabetic nephropathy, rated as 30 percent disabling; PTSD, rated as 30 percent disabling; hypertension, rated as 10 percent disabling; and peripheral neuropathy of all four extremities, separately rated as 10 percent disabling.  The combined evaluation is 80 percent.  

5.  The evidence of record shows that the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for ocular hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Prior to initial adjudication of the Veteran's claim to reopen for service connection for an eye disability, letters dated in January 2006 and July 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the July 2006 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the January 2006 letter provided the Veteran with adequate notice regarding the specific basis for the prior May 2004 denial of his claim for service connection for ocular hypertension and what evidence would be necessary to substantiate the elements required to establish service connection for this disability.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.  

The duty to assist the Veteran has also been satisfied in this case.  His service treatment records and VA compensation examination reports and treatment records are of record, as well as some private treatment records.  A Social Security Administration decision with supporting medical evaluations is also of record.  The record further includes a transcript of the Veteran's and his wife's testimony at a personal hearing, as well as his and his representative's written contentions regarding the circumstances of his disabilities, and these records were reviewed by both the RO and the Board in connection with the Veteran's claims.  There is no indication from the claims files of any additional medical records that VA has not obtained or made sufficient efforts to obtain.  

A VA eye examination has not been obtained.  The duty to request an examination or obtain a medical opinion only arises if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran's claim to reopen the previously denied claim for service connection for ocular hypertension, as discussed below, has not been reopened and a VA eye examination is therefore not required.

With regard to the Veteran's TDIU claim, since the Board is issuing a favorable decision with respect to this issue, no prejudice to the Veteran could occur due to any failure in regard to this duty.  Accordingly, the Board may proceed to address the issue.  




Analysis

New and Material Evidence to Reopen Claim for Service Connection

The Veteran is seeking to reopen his claim of entitlement to service connection for ocular hypertension (claimed as an eye disability) which was originally denied by a May 2004 rating decision because there was no evidence of ocular hypertension in service or any evidence etiologically linking his current ocular hypertension to his service or to his service-connected diabetes mellitus (DM).  The Veteran did not appeal the rating decision.  That decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2011). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The evidence on file at the time of the May 2004 rating decision consists of the Veteran's service treatment records indicating no relevant complaints, findings, treatment or diagnoses.  The evidence of record further included VA and private treatment records, indicating no diabetic retinopathy.  An August 2003 VA eye examination report was also of record.  The examiner noted that the Veteran had increased intraocular pressure that was genetically inclined and unrelated to his service-connected DM.  The examiner further stated that the Veteran's complaints of temporary blurred vision were related to periodic increases in his blood sugar which did not constitute a permanent visual disability.  Therefore, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to tend to show that the Veteran has a current eye disability that is etiologically linked to either his service or a service-connected disability.  

Reviewing the evidence submitted by the Veteran in his attempt to reopen his claim, the Board finds that he has not submitted new and material evidence.  The evidence associated with the claims files subsequent to the May 2004 rating decision consists primarily of ongoing VA and private treatment records dating from April 2004 to March 2011 and a June 2010 letter from his private treating physician indicating that his blurred vision could be a complication associated with his DM.  The additional medical evidence received is cumulative of previously considered evidence and does not raise a reasonable possibility of substantiating the claim.  The submitted treatment records show the Veteran was repeatedly diagnosed with either ocular hypertension or glaucoma and that there was no evidence of diabetic retinopathy at any time during the pendency of his claim.  Moreover, the private physician's June 2010 statement that his blurred vision could be a complication of his DM, is redundant of medical evidence of record at the time of the May 2004 rating decision, specifically the August 2003 VA eye examination report.  There is no competent evidence of record etiologically linking the Veteran's current eye disability, most frequently diagnosed as either ocular hypertension or glaucoma, to either his service or to any service-connected disability including his DM.  In this respect, while the Veteran's statements regarding his current eye disability are presumed to be credible, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  YT v. Brown, 9 Vet. App. 195 (1996).  

For these reasons, the Board determines the evidence submitted subsequent to the May 2004 rating decision is either cumulative or redundant of evidence previously submitted and does not relate, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, and, in any event, does not raise a reasonable possibility of substantiating his claim.  

Consequently, the evidence received since the last final disallowance of the Veteran's claim is not new and material, and his petition to reopen the claim for service connection for ocular hypertension must be denied.  38 U.S.C.A. § 5108.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

In the instant case, the Veteran does meet the threshold schedular criteria for a total disability rating based on individual unemployability.  His service-connected disabilities include, in pertinent part, DM, rated as 40 percent disabling; diabetic nephropathy, rated as 30 percent disabling; PTSD, rated as 30 percent disabling; hypertension, rated as 10 percent disabling; and peripheral neuropathy of all four extremities, rated as 10 percent disabling for each extremity.  The combined evaluation is 80 percent.  However, the Board must also determine whether such disabilities preclude substantially gainful employment. 

The Veteran is currently unemployed.  In a June 2010 resignation letter, the Veteran indicated that he was no longer able to carry out the responsibilities of his job because of his DM and peripheral neuropathy.  A September 2010 disability medical examination shows the Veteran was diagnosed with PTSD, low back pain with radicular symptoms, peripheral neuropathy of the upper and lower extremities, and chronic kidney disease.  It is noted that all of these disabilities, excepting the low back pain, are service-connected.  The examiner opined that "it would be very difficult for the Veteran to work, if not for his psychological problems but also for his physical ones."  In an October 2010 determination, the Veteran was awarded Social Security Administration disability benefits based on his service-connected peripheral neuropathy of the upper and lower extremities and DM.  

The Veteran also underwent VA psychiatric and general medical examinations in September 2010 to assess the severity of his service-connected disabilities and their impact on his employability.  While the VA general medical examiner determined that, for the most part, the Veteran's service-connected disabilities did not appear to prevent him from gainful physical or sedentary employment, he did opine that the Veteran's peripheral neuropathy of the lower extremities prevented him from doing normal physical work and that if he attempted to do sedentary type work, he might need work restrictions specified by his personal physician.  The VA psychiatric examiner did not offer a specific opinion regarding whether the Veteran's service-connected PTSD precluded him from employment.  However, the VA psychologist did opine that the Veteran's psychiatric symptoms "affected but did not preclude his ability to attend to tasks for at least two consecutive hours" and that there was no expectation that his symptoms would improve significantly in the next 6 to 12 months.

With the evidence showing the Veteran awarded Social Security Administration disability benefits based on his service connected DM and its complications; the September 2010 general medical VA examiner offering the Veteran was precluded from physical work, and  might need work restrictions if he attempted sedentary work; and the VA psychiatric examiner commenting that the Veteran could only attend to task for 2 hours, it is the Board's conclusion that with the resolution of reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran is unable to maintain gainful employment as a result of his service-connected disabilities, and therefore, is unemployable as a result.  Accordingly, the criteria for a TDIU have been met and the Veteran's claim is granted.


ORDER

New and material evidence not having been received, the claim for service connection for ocular hypertension is not reopened.  The appeal is denied.

Entitlement to a TDIU is granted, subject to regulations governing the award of monetary benefits.  

REMAND

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record shows that the Veteran's private treating physician opined in June 2010, that the Veteran's current bilateral hearing loss could be a complication associated with his service-connected DM.  Although the May 2006 and July 2009 VA audiological examiners provide opinions as to whether the Veteran's bilateral hearing loss is etiologically related to his service or to his noise exposure in service, they did not have the opportunity to address whether his hearing loss might be etiologically linked to his service-connected DM.  

With regard to the Veteran's claim for service connection for sleep apnea, he testified at his June 2010 personal hearing that he has had symptoms of apnea since his discharge and was unaware until recently that he could seek treatment for such.  Moreover, both his mother and his wife submitted written statements that he has had sleep apnea symptoms, which they describe as snoring and his stopping breathing while asleep, since his discharge from service.  Available treatment records indicate the Veteran first complained of sleep apnea in January 2008 with symptoms confirmed by his wife.  The January 2008 treatment record indicates that he was to undergo a sleep study.  If a sleep study was administered, it is not presently part of the claims file.  In any event, the Veteran was issued a CPAP in March 2008 for diagnosed sleep apnea.  However, there is no medical evidence of record establishing an etiological link to his service.  Further, the Veteran has not been afforded a VA medical examination to determine the etiology of his current sleep apnea.  

With regard to his claims for service connection for bilateral knee and low back disabilities, the Veteran contends that he injured his knees and low back when he served in Vietnam as a machine gunner in helicopters.  He said he often jumped out of the helicopters from considerable heights and injured both knees and his back as a result.  He testified that he did not seek treatment for these injuries during service and that he has had knee and back problems since service.  

The Veteran's service treatment records, including his December 1969 discharge examination, are completely silent for any complaints, findings, treatment or diagnoses associated with any knee problems or injuries.  Service treatment records do show that he complained of low back pain on one occasion in July 1969.  At that time he gave a 1 1/2-month history of low back pain and the impression was chronic, mild low back strain.  There are no subsequent complaints, findings, treatment or diagnoses associated with the Veteran's low back.  He denied any recurrent back pain in his December 1969 medical history report and the accompanying discharge medical examination report shows that clinical evaluation of his spine was normal.

The medical evidence of record shows the Veteran first complained of bilateral knee problems in a November 2003 VA treatment record and first complained of low back pain in a November 2004 VA treatment record.  Neither treatment record noted any relevant history.  A June 2005 private MRI study of the lumbar spine revealed minimal disc bulging at level L4-5 and bilateral facet hypertrophy at levels L4-5 and L5-S1.  An October 2006 VA treatment record notes the Veteran's stated history of leg pain "for years" while giving a "4-5 month" history of back pain.  An April 2007 VA treatment record notes that X-ray studies revealed arthritic changes in the right knee.  The Veteran has not been afforded a VA orthopedic medical examination to determine the etiology of his current bilateral knee and low back disabilities.  

For these reasons, the Board concludes that there is not sufficient medical evidence in this case to decide the claims and that a remand for medical examinations and opinions is warranted.  38 C.F.R. § 3.159(c)(4).

Accordingly, this case is remanded for the following:  

1.  The Veteran should be afforded another VA audiological examination to determine the current nature and etiology of any bilateral hearing loss found to be present.  All necessary studies or tests should be accomplished and the examiner should review the evidence in the claims folders, and acknowledge such review in the examination report.  

Based on the medical findings and a review of the claims folders, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any bilateral hearing loss is causally related to or aggravated by the Veteran's service-connected DM.  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  The examiner should pay particular attention to the aforementioned June 2010 medical opinion from the Veteran's private treating physician.  

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  In any event, the examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

3.  The Veteran should also be afforded an appropriate VA examination to assess the nature and etiology of any current sleep apnea found to be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is also requested to review all pertinent records associated with the claims files.  Based on the medical findings and a review of the claims files, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's current sleep apnea is etiologically linked to his service or any incident therein.  

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  In any event, the examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  The Veteran should be afforded a VA orthopedic examination to assess the nature and etiology of any currently diagnosed bilateral knee and/or low back disabilities found to be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is also requested to review all pertinent records associated with the claims files and acknowledge such review in the examination report.  Based on the medical findings and a review of the claims files, the examiner should specifically opine as to whether it is at least as likely as not that any diagnosed bilateral knee disability is causally related to the Veteran's service or any incident therein.  Likewise, the examiner should opine whether it is at least as likely as not that any currently diagnosed low back disability is causally related to the Veteran's service or any incident therein, including the July 1969 treatment record showing diagnosed chronic mild low back strain.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  In any event, the examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

4.  Thereafter, VA should readjudicate the issues of entitlement to service connection for bilateral hearing loss, sleep apnea, bilateral knee disability and low back disability.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


